Title: To Thomas Jefferson from Edmund Bacon, 11 September 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.11th Sepr 22I am sorry to be under the necessaty of troubling you so often especially when I no you are busiyly ingaged but Such is my necessaty as to inforce me to be troublesome. Joe says by his haveing Davy that he can make the spiker for the dam and Iron the waggon in 10 or 12 days. if you can have it done I will let the man no that I will take it. he is Obliged to no this evening whither I want the waggon or not. if it was not for that I would not think of troubleing you with two applications a day on the same subject e time is very short that I have to make arrangements for my Journey indeed I aught to be gone in a few days. hope tharefore sir that you will excuse my being so troublesomeI will get from the Blacksmith in charlottesville a statemt of his Price for Ironing a waggon and will give it to you so that you can charge the same amount against John Bacon—bond and you can furnish me the Iron to be bought on 12 Months Credit say 500 pounds @ what ever they ask for Iron and the man who has the wood works of the waggon asks for it. 30$ in any store you may chuse so that you will get a yeare on the whole. Mr Dawson of Milton has such Iron as will do. I dont no that Mr Leitch has the right sort.those amounts with the 75$ for the coache will be a smart Payment towards the bondsay500lbs Iron @ 7$735 Order in store for the wood30Ironing the waggon40Cocke75180If one hundred and fifty dollars more could be paid. any times Could be had for the balance till next June certainlyYours &CE. BaconI would also be glad to get a set of harness which you uld get from Watson or Bishop without money